Exhibit 10.33

 

LOGO [g829510g87p49.jpg]

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made and effective as of October 14th, 2019 (the “Effective
Date”).

BETWEEN:

Ms. Kathryn O’Driscoll, having a residence at […***…]1.

(the “Employee”)

AND:

ZYMEWORKS BIOPHARMACEUTIALS INC., a corporation registered in the State of
Washington and having its principal place of business at 350-2400 3rd Avenue,
Seattle, WA, 98121, USA

(the “Company”)

WHEREAS

A.    The Company is a protein engineering company engaged in the business of
researching, developing and commercializing proteins for pharmaceutical
applications;

B.    The Employee has experience in human resources, and/or related skills and
expertise and wishes to contribute such experiences to the development and
growth of the Company’s business; and

C.    The Company has agreed to offer employment to the Employee, and the
employee has agreed to accept employment with the Company on the terms and
conditions set out in this Agreement and Appendices hereto.

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
premises and mutual covenants and agreements hereinafter contained, the parties
hereto covenant and agree as follows:

ARTICLE 1 – GENERAL

1.1    Definitions. Unless otherwise defined, all capitalized terms used in this
Agreement will have the meanings given below:

 

  (a)

“Business” means the business of researching, developing and commercializing
therapeutic proteins, antibodies, and any other research, development and
manufacturing work considered, planned or undertaken by the Company during the
Employee’s employment;

 

1 

Personal Information – Contact Information.

 

Zymeworks - Private & Confidential    Page 1 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

  (b)

“Confidential Information” means trade secrets and other information, in
whatever form or media, in the possession or control of the Company, which is
owned by the Company or by one of its clients or suppliers or a third party with
whom the Company has a business relationship (collectively, the “Associates”),
and which is not generally known to the public and has been specifically
identified as confidential or proprietary by the Company, or its nature is such
that it would generally be considered confidential in the industry in which the
Company or its Associates operate, or which the Company is obligated to treat as
confidential or proprietary. Confidential Information includes, without
limitation, the following:

 

  (i)

the products and confidential or proprietary facts, data, techniques, materials
and other information related to the business of the Company, including all
related development or experimental work or research, related documentation
owned or marketed by the Company and related formulas, algorithms, patent
applications, concepts, designs, flowcharts, ideas, programming techniques,
specifications and software programs (including source code listings), methods,
processes, inventions, sources, drawings, computer models, prototypes and
patterns;

 

  (ii)

information regarding the Company’s business operations, methods and practices,
including market strategies, product pricing, margins and hourly rates for staff
and information regarding the financial, legal and corporate affairs of the
Company;

 

  (iii)

the names of the Company’s Associates and the nature of the Company’s
relationships with such Associates; and

 

  (iv)

technical and business information of, or regarding, the Company’s Associates.

 

  (c)

“Developments” means all inventions, ideas, concepts, designs, improvements,
discoveries, modifications, computer software, and other results which are or
have been conceived of, developed by, written, or reduced to practice by the
Employee, alone or jointly with others (including, where applicable, all
modifications, derivatives, progeny, models, specifications, source code, design
documents, creations, scripts, artwork, text, graphics, photos and pictures) at
any time;

 

Zymeworks - Private & Confidential    Page 2 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

  (d)

“Excluded Developments” means any Development that the Employee establishes:

 

  (i)

was developed entirely on the Employee’s own time;

 

  (ii)

was developed without the use of any equipment, supplies, facilities, services
or trade secret information of the Company;

 

  (iii)

does not relate directly to the Business or affairs of the Company or to the
actual or demonstrably anticipated research or development of the Company; and

 

  (iv)

does not result from any work performed by the Employee for the Company.

 

  (e)

“Prior Developments” means any Development that the Employee establishes was
developed prior to the Employee performing such services for the Company and
precedes the Employee’s initial engagement with the Company.

1.2    Sections and Headings. The division of this Agreement into Articles and
Sections and the insertion of headings are for the convenience of reference only
and do not affect the construction or interpretation of this Agreement. The
terms “hereof”, “hereunder” and similar expressions refer to this Agreement and
not to any particular Article, Section or other portion hereof and include any
agreement supplemental hereto. Unless something in the subject matter or context
is inconsistent therewith, references herein to Articles and Sections are to
Articles and Sections of this Agreement.

ARTICLE 2 – EMPLOYMENT

2.1    Services.

On the Effective Date, the Employee will commence employment with the Company in
the position of Chief People Officer on the terms and conditions set out in this
Agreement.

2.2    Qualifications.

 

  (a)

The Employee acknowledges that the falsification or misrepresentation of
qualifications, including but not limited to education, skills, prior
experience, depth and/or breadth of knowledge, references or similar matters,
used to secure the position of Chief People Officer, represents a breach of this
contract.

 

  (b)

Employment Duties. Subject to the direction and control of the senior management
of the Company (“Management”), the Employee will perform the duties set out in
Appendix “A” to this Agreement and any other duties that may be reasonably
assigned to him/her by Management from time to time. Management may alter the
duties Employee is expected to perform for the Company at any time with or
without notice.

 

Zymeworks - Private & Confidential    Page 3 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

2.3    Throughout the term of this Agreement, the Employee will:

 

  (a)

diligently, honestly and faithfully serve the Company and will use all
reasonable efforts to promote and advance the interests and goodwill of the
Company;

 

  (b)

conduct him/herself in adherence to Zymeworks’ Corporate Policies and
Procedures;

 

  (c)

devote him/herself in a full-time capacity to the business and affairs of the
Company;

 

  (d)

adhere to all applicable policies of the Company as in effect and as amended
from time to time;

 

  (e)

exercise the degree, diligence and skill that a reasonably prudent Chief People
Officer would exercise in comparable circumstances;

 

  (f)

refrain from engaging in any activity which will in any manner, directly or
indirectly, compete with the trade or business of the Company except in
accordance with Sections 2.4 and 2.6 herein and as outlined under the Conflict
of Interest guidelines in the Zymeworks’ Corporate Policies and Procedures; and

 

  (g)

not acquire, directly or indirectly, any interest that constitutes 5% or more of
the voting rights attached to the outstanding shares of any corporation or 5% or
more of the equity or assets in any firm, partnership or association, the
business and operations of which in any manner, directly or indirectly, compete
with the trade or business of the Company.

2.4    The Employee will disclose to Management all potential conflicts of
interest and activities which could reasonably be seen to compete, indirectly or
directly, with the trade or business of the Company. Management will determine,
in its sole discretion, whether the activity in question constitutes a conflict
of interest or competition with the Company. To the extent that Management,
acting reasonably, determines a conflict of interest or competition exists, the
Employee will discontinue such activity forthwith or within such longer period
as Management agrees. The Employee will immediately certify in writing to the
Company that he/she has discontinued such activity and that he/she has, as
required by Management, cancelled any contracts or sold or otherwise disposed of
any interest or assets over the 5% threshold described in 2.3(g) herein acquired
by the Employee by virtue of engaging in the impugned activity, or where no
market exists to enable such sale or disposition, by transfer of the Employee’s
beneficial interest into blind trust or other fiduciary arrangements over which
the Employee has no control or direction, or other action that is acceptable to
the Board.

 

Zymeworks - Private & Confidential    Page 4 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

2.5    The Employee will not be employed by another company or provide
consulting or other services to other companies or commercial entities while
employed by the Company, without the expressed written permission of the
Company. By seeking and accepting employment with the Company, the Employee
recognizes that the Employee is employed by the Company for the expressed
benefit of advancing the scientific, development and business objectives of the
Company and that concurrent employment outside the Company detracts from those
objectives.

2.6    Notwithstanding Sections 2.3, 2.4 and 6.2, the Employee is not restricted
from nor is required to obtain the consent of the Company to make investments in
any company which is involved in pharmaceuticals or biotechnology with
securities listed for trading on any Canadian or U.S. stock exchange, quotation
system or the over-the-counter market.

2.7    For the purposes of Sections 2.3 2.4 and 2.6 herein, “Employee” includes
any entity or company owned or controlled by the Employee.

ARTICLE 3 – COMPENSATION

3.1    Base Salary. As compensation for all services rendered under this
Agreement, the Company will pay to the Employee and the Employee will accept
from the Company a base salary of $350,000 (USD) per annum. The base salary will
be paid semi-monthly, in arrears, in equal instalments, less statutory and other
authorized deductions.

3.2    Stock Options. The Employee shall be granted 100,000 options to acquire
shares of common stock of Zymeworks Inc. (the “Shares”), provided the Employee
is employed by the Company on the grant date (the “Options”). The exercise price
of the Options will be set in accordance with the terms of the Company’s Stock
Option Plan on the grant date. The Options will vest and become exercisable in
accordance with the terms of the Zymeworks Inc. Amended and Restated Stock
Option and Equity Compensation Plan, a copy of which is attached hereto in
Appendix “C”.

3.3    Incentive Plans. The Employee shall be entitled to participate in certain
incentive programs for the Company’s Employees, including, without limiting the
generality of the foregoing, share option plans, share purchase plans,
profit-sharing or bonus plans (collectively, the “Incentive Plans”). Such
Participation shall be on the terms and conditions of such Incentive Plans as at
the date hereof or as may from time to time be amended or implemented by the
Company in its sole discretion. A copy of the Company’s Amended and Restated
Employee Share Purchase Plan is hereto attached in Appendix “C”.

 

Zymeworks - Private & Confidential    Page 5 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

3.4    Bonus. The Employee’s target annual bonus will be 40% of base salary. Due
to the proximity of the Effective Date to December 31, 2019, annual bonus
eligibility will start in 2020.

3.5    Performance and Salary Review. Management will review the Employee’s
performance, base salary and equity participation level under the terms of any
Incentive Plans annually beginning in December 2020, or as otherwise approved by
the Compensation Committee, with interim reviews, coaching and feedback
throughout the year to support the employee in his/her career development
objectives and the achievement of personal, deparmental and corporate goals. The
timing of performance and salary reviews as at the date hereof, or as may from
time to time be amended by the Company in its sole discretion.

3.6    Expenses. The Company will reimburse the Employee for all ordinary and
necessary expenses incurred by the Employee in the performance of the Employee’s
duties under this Agreement. Reimbursement of such expenses will be made in
accordance with the Company’s policies.

3.7    Professional Fees. The Company will reimburse the Employee for annual
registration and/or licensing fees required to maintain the Employee’s status as
a member in good standing with the appropriate professional bodies required to
continue effective employment, and which were held by the Employee as of the
effective date. The Company will reimburse reasonable costs incurred by the
Employee to complete the minimum annual continuing professional development
requirements required to maintain such status.

3.8    Vacation. The Employee will be eligible for Twenty (20) days’ paid
vacation per calendar year, earned pro rata at a rate of 1.66 days per completed
month of service. In accordance with the Company’s human resources policies.
Vacation time in excess of ten (10) days not taken during the year in which it
is earned may not be carried forward into the subsequent year without the
written pre-approval of Management. Unused vacation time will not be paid out at
the end of the fiscal year. Upon termination, vacation not taken in the calendar
year will be paid out according to the Employees’ annual salary rate pro rated
to the number of days’ vacation not taken.

3.9    Benefits. The Employee will be eligible to participate in all benefit
plans generally available to Employees of the Company, subject to meeting
applicable eligibility requirements of such plans.

3.10    Sick Leave. The Employee will be entitled to take up to ten (10) days
paid sick leave per calendar year, earned pro rata at a rate of 0.83 days per
month of service; however, employees may use Sick Leave on a pro-rata basis
following the completion of their first 40 hours of service. Unused sick days
will not be paid out or carried forward into the subsequent year. For employees
based in Seattle, Sick Leave may be used for any purpose authorized by the
Seattle Paid Sick and Safe Time (“PSST”) ordinance. This benefit is intended to
comply with the PSST ordinance and should be interpreted in accordance with its
requirements.

 

Zymeworks - Private & Confidential    Page 6 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

ARTICLE 4 – TERM AND TERMINATION

4.1    Term. This Agreement will commence on the Effective Date and will
terminate on the effective date of termination by either the Employee or the
Company in accordance with Section 4.2 of this Agreement.

4.2    Termination.

 

  (a)

Termination for Cause. The Company may terminate the employment of the Employee
for cause at any time, without notice, damages or compensation of any kind.

 

  (b)

Termination Without Cause. The Company may terminate the employment of the
Employee without cause at any time by providing written notice or payment in
lieu of notice to the Employee as follows:

 

  (i)

twelve (12) months of notice or the equivalent of twelve (12) months of base
salary and benefits continuation as at that date, or any combination thereof, if
termination of employment occurs during the first three years of employment
measured from the Start Date; and

 

  (ii)

commencing in the fourth year of employment measured from the Start Date, an
additional one (1) month of notice or the equivalent of one (1) month of base
salary and benefits continuation as at that date, or any combination thereof,
for each additional completed year of service, up to a total maximum of eighteen
(18) months.

 

  (c)

Resignation. The Employee may terminate his/her employment with the Company by
giving prior written notice to Management of not less than thirty (30) days or
such shorter period as the Employee and Management may agree. The Company may
choose to waive all or part of the notice period and pay to the Employee the
base salary to be earned during the balance of the notice period in full and
adequate compensation to the Employee with respect to any claim relating to the
Employee’s employment, and the Employee waives any right that he/she may have to
claim further payment, compensation or damages from the Company.

 

  (d)

Termination following Change of Control. Notwithstanding any other provision in
this Agreement, if within twelve (12) months following a Change of Control of
the Company (as defined below), the Employee’s employment is terminated by the
Company without cause, the Employee shall receive as severance eighteen

 

Zymeworks - Private & Confidential    Page 7 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

  (18) months of base salary and benefits continuation as at that date, and full
vesting acceleration of all unvested stock options or other equity grants made
to the Employee as at that date. For all purposes of this Agreement, “Change of
Control” means:

 

  (i)

the acquisition, directly or indirectly, by any person or group of persons
acting jointly or in concert, as such terms are defined in the Securities Act,
British Columbia, of common shares of the Company which, when added to all other
common shares of the Company at the time held directly or indirectly by such
person or persons acting jointly or in concert constitutes for the first time in
the aggregate 40% of more of the outstanding common shares of the Company and
such shareholding exceeds the collective shareholding of the current directors
of the Company, excluding any directors acting in concert with the acquiring
party; or

 

  (ii)

the removal, by extraordinary resolution of the shareholders of the Company, of
more than 51% of the then incumbent Board of the Company, or the election of a
majority of Board members to the Company’s board who were not nominees of the
Company’s incumbent board at the time immediately preceding such election; or

 

  (iii)

consummation of a sale of all or substantially all of the assets of the Company;
or

 

  (iv)

the consummation of a reorganization, plan of arrangement, merger, or other
transaction which has substantially the same effect as to above.

Payment under section 4.2(d) herein will be in lieu of and not in addition
payment under section 4.2(b).

4.3    Stock Options on Termination. Except as provided by section 4.2(d), the
vesting and exercise of any stock options granted to the Employee in the event
the Employee’s employment with the Company or this Agreement is terminated, for
any reason, shall be governed by the terms of the Stock Option Plan and any
applicable stock option agreement in effect between the Company and the Employee
at the time of termination.

4.4    Benefits Continuation and No Mitigation. The Employee shall not be
required to mitigate the amount of any payments provided for in this section by
seeking other employment or otherwise, nor shall the amount of any payment
provided for in this section be reduced by any compensation earned by the
Employee as the result of employment by another employer after the date of
termination, or otherwise. Notwithstanding the forgoing, the Employee is
required to report to the Company if he/she obtains replacement benefits
coverage through new employment during any period of benefits continuation
contemplated by this Article 4 and benefits coverage by the Company will cease
effective the date the Employee receives such new coverage and the Employee will
not be entitled to any payment in respect of benefits coverage from the Company
in respect of any notice period or severance payment contemplated in this
Article 4.

 

Zymeworks - Private & Confidential    Page 8 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

4.5    No Additional Payments. Payment of severance, in accordance with 4.2(b)
or 4.2(d) above, to the Employee by the Company will be full and adequate
compensation to the Employee with respect to any claim relating to the
Employee’s employment or termination or manner of termination of the Employee’s
employment, and the Employee waives any right that he/she may have to claim
further payment, compensation or damages from the Company.

4.6    Condition to Payment. Payment of any amount of severance under this
Agreement in excess of any minimum required by the Employment Standards Act is
conditional upon execution by the Employee of a release of all claims,
satisfactory to the Company.

4.7    Survival. Upon a termination of this Agreement for any reason, the
Employee will continue to be bound by the provisions of Article 4, Article 5,
Article 6, Article 7, and Article 9.

ARTICLE 5 – CONFIDENTIALITY

5.1    Confidential Information.

 

  (a)

Ownership of Confidential Information—The Employee acknowledges that the
Confidential Information is and will be the sole and exclusive property of the
Company. The Employee acknowledges that the Employee has not, and will not,
acquire any right, title or interest in or to any of the Confidential
Information.

 

  (b)

Non Disclosure, Use and Reproduction of Confidential Information—The Employee
will keep all the Confidential Information strictly confidential, and will not,
either directly or indirectly, either during or subsequent to employment with
the Company, disclose, allow access to, transmit, transfer, use or reproduce any
of the Confidential Information in any manner except as required to perform the
duties of the Employee for the Company and in accordance with all procedures
established by the Company for the protection of the Confidential Information.
Without limiting the foregoing, the Employee:

 

  (i)

will ensure that all the Confidential Information and all copies thereof, are
clearly marked, or otherwise identified as confidential to the Company and
proprietary to the person or entity that first provided the Confidential
Information, and are stored in a secure place while in the Employee’s
possession, custody, charge or control;

 

  (ii)

will not, either directly or indirectly, disclose, allow access to, transmit or
transfer any of the Confidential Information to any person other than to an
employee, officer, or director of the Company but only upon a “need to know”
basis, without the prior written authorization of Management; and

 

Zymeworks - Private & Confidential    Page 9 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

  (iii)

will not, except as required by the Employee’s position, use any of the
Confidential Information to create, maintain or market any product or service
which is competitive with any product or service produced, marketed, licensed,
sold or otherwise dealt in by the Company, or assist any other person to do so.

 

  (c)

Legally Required Disclosure—Notwithstanding the foregoing, to the extent the
Employee is required by law to disclose any Confidential Information, the
Employee will be permitted to do so, provided that notice of this requirement is
delivered to the Company in a timely manner, so that the Company may contest
such potential disclosure.

 

  (d)

Return of Materials, Equipment and Confidential Information—Upon request by the
Company, and in any event when the Employee leaves the employ of the Company,
the Employee will immediately return to the Company all the Confidential
Information and all other materials, computer programs, documents, memoranda,
notes, papers, reports, lists, manuals, specifications, designs, devices,
drawings, notebooks, correspondence, equipment, keys, pass cards, and property,
and all copies thereof, in any medium, in the Employee’s possession, charge,
control or custody, which are owned by, or relate in any way to the Business or
affairs of the Company.

 

  (e)

Exceptions - The non-disclosure obligations of Employee under this Agreement
shall not apply to Confidential Information which the Employee can establish:

 

  (i)

is, or becomes, readily available to the public other than through a breach of
this Agreement;

 

  (ii)

is disclosed, lawfully and not in breach of any contractual or other legal
obligation, to Employee by a third party; or

 

  (iii)

through written records, was known to Employee, prior to the date of first
disclosure of the Confidential Information to Employee by the Company

5.2    Ownership of Developments

 

  (a)

Acknowledgment of Company Ownership—The Employee acknowledges that the Company
will be the exclusive owner of all the Developments made during the term of the
Employee’s employment by the Company except Excluded Developments and to all
intellectual property rights in and to such Developments.

 

Zymeworks - Private & Confidential    Page 10 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

  The Employee hereby assigns all right, title and interest in and to such
Developments and their associated intellectual property rights throughout the
world and universe to the Company, including without limitation, all trade
secrets, patent rights, copyrights, mask works, industrial designs and any other
intellectual property rights in and to each such Development, effective at the
time each is created. Further, the Employee irrevocably waives all moral rights
the Employee may have in such Developments.

 

  (b)

Excluded Developments and Prior Developments—The Company acknowledges that it
will not own any Excluded Developments or Prior Developments.

 

  (c)

Disclosure of Developments—To avoid any disputes over the ownership of
Developments, the Employee will provide the Company with a general written
description of any of the Developments the Employee believes the Company does
not own because they are Excluded Developments or Prior Developments.
Thereafter, the Employee agrees to make full and prompt disclosure to the
Company of all Developments, including, without limitation, Excluded
Developments, made during the term of the Employee’s employment with the
Company. The Company will hold any information it receives regarding Excluded
Developments and Prior Developments in confidence.

 

  (d)

Further Acts—The Employee agrees to cooperate fully with the Company both during
and after the Employee’s employment by the Company, with respect to (i) signing
further documents and doing such acts and other things reasonably requested by
the Company to confirm the Company’s ownership of the Developments other than
Excluded Developments and Prior Developments, the transfer of ownership of such
Developments to the Company, and the waiver of the Employee’s moral rights
therein, and (ii) obtaining or enforcing patent, copyright, trade secret or
other protection for such Developments; provided that the Company pays all the
Employee’s expenses in doing so, and reasonable compensation if such acts are
required after the Employee leaves the employment by the Company.

 

  (e)

Employee-owned Inventions—The Employee hereby covenants and agrees with the
Company that, unless the Company agrees in writing otherwise, the Employee will
not use or incorporate any Excluded Development or Prior Development in its work
product, services, or other deliverables the Employee provides to the Company.
If the Employee uses or incorporates any Excluded Development or Prior
Development with the Company’s permission, as provided above, the Employee
(i) represents and warrants that he or she owns all proprietary interest in such
Excluded Development or Prior Development and (ii) grants to the Company, at no
charge, a non-exclusive, irrevocable, perpetual, worldwide license to use,
distribute, transmit, broadcast, sub-license, produce, reproduce, perform,
publish, practice, make, and modify such Excluded Development or Prior
Development.

 

Zymeworks - Private & Confidential    Page 11 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

  (f)

Prior Employer Information—The Employee hereby covenants and agrees with the
Company that during the Employee’s employment by the Company, the Employee will
not improperly use or disclose any confidential or proprietary information of
any former employer, partner, principal, co-venturer, customer, or independent
contractor of the Employee and that the Employee will not bring onto the
Company’s premises any unpublished documents or any property belonging to any
such persons or entities unless such persons or entities have given their
consent. In addition, the Employee will not violate any non-disclosure,
non-compete or proprietary rights agreement the Employee has signed with any
person or entity prior to the Employee’s execution of this Agreement, or
knowingly infringe the intellectual property rights of any third party while
employed by the Company.

 

  (g)

Protection of Computer Systems and Software—The Employee agrees to take all
necessary precautions to protect the computer systems and software of the
Company, including, without limitation, complying with the obligations set out
in the Company’s policies.

ARTICLE 6 – RESTRICTIVE COVENANTS

6.1    Non-solicitation by the Employee. The Employee agrees that at any time,
while employed by the Company and for a period of one (1) year thereafter the
Employee will not, without the prior written consent of the Company induce or
attempt to influence, directly or indirectly, an employee of the Company to
leave the employ of the Company.

6.2    Non-competition. The Employee agrees that while employed by the Company
and for a period of six (6) months thereafter, the Employee will not, without
the prior written consent of the Company, directly or indirectly, anywhere in
Canada, the United States or any country within the European Union, provide any
professional services to any person or entity that can be reasonably viewed as a
competitor to the Business of the Company, while the Employee was employed by
the Company, which relate to therapeutic antibody modeling, design, modification
and commercialization for industrial and pharmaceutical applications.

6.3    Reasonableness of Non-competition and Non-solicitation Obligations. The
Employee confirms that the obligations in Sections 6.1 and 6.2 are fair and
reasonable given that, among other reasons:

 

  (a)

the sustained contact the Employee will have with the clients of the Company
will expose the Employee to the Confidential Information regarding the
particular requirements of these clients and the Company’s unique methods of
satisfying the needs of these clients, all of which the Employee agrees not to
act upon to the detriment of the Company; and/or

 

Zymeworks - Private & Confidential    Page 12 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

  (b)

the Employee will be performing important development work on the products or
services owned, developed or marketed by the Company;

and the Employee agrees that the obligations in Sections 6.1 and 6.2, together
with the Employee’s other obligations under this Agreement, are reasonably
necessary for the protection of the Company’s good will, trade secrets and
proprietary interests and that given the Employee’s general knowledge and
experience they would not prevent the Employee from being gainfully employed if
the employment relationship between the Employee and the Company were to end.
The Employee further confirms that the geographic scope of the obligation in
Section 6.2 is reasonable given the nature of the market for the products and
business of the Company. The Employee also agrees that the obligations in
Sections 6.1 and 6.2 are in addition to the confidentiality and non-disclosure
obligations provided for in this Agreement and acknowledges that the Company
would not have entered into this Agreement but for the protections provided to
the Company by all of the aforementioned obligations.

6.4    Conflict of Interest. The Employee recognizes that the Employee is
employed by the Company in a position of responsibility and trust and agrees
that during the Employee’s employment with the Company, the Employee will not
engage in any activity or otherwise put the Employee in a position which
conflicts with the Company’s interests. Without limiting this general statement,
the Employee agrees that during the Employee’s employment with the Company, the
Employee will not knowingly lend money to, guarantee the debts or obligations of
or permit the name of the Employee or any part thereof to be used or employed by
any corporation or firm which directly or indirectly is engaged in or concerned
with or interested in any Business in competition with the Business of the
Company unless the Employee receives prior written authorization from the
Company.

6.5    Acknowledgments. In the event the Employee breaches any covenant
contained herein, the one (1) year periods provided for in Sections 6.1 and 6.2
will be extended for a period of three (3) months from the date any such breach
is cured. In the event it is necessary for the either party to retain legal
counsel to enforce any of the terms and conditions of this Agreement, the
prevailing party will pay the other parties’ reasonable legal fees, court costs
and other related expenses.

ARTICLE 7 – ENFORCEMENT

7.1    Consent to Personal Jurisdiction. This Agreement will be governed by the
laws of the State of Washington without regards to Washington’s conflicts of law
rules that may result in the application of the laws of any jurisdiction other
than Washington. To the extent that any lawsuit is permitted under this
Agreement, Employee expressly consents to the personal and exclusive
jurisdiction and venue of the State and Federal Courts located in Washington for
any

 

Zymeworks - Private & Confidential    Page 13 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

lawsuit filed against me by the Company. In the event of a breach or threatened
breach by the Employee of any of the provisions of Article 5 or Article 6 of
this Agreement, nothing in this Agreement precludes the Company from applying to
a court of competent jurisdiction to seek injunctive relief or otherwise protect
or enforce its intellectual property rights, or enforce the Employee’s
fiduciary, non-competition, non-solicitation, confidentiality or any other
post-employment obligations.

ARTICLE 8

8.1    Severability and Limitation. All agreements and covenants contained
herein are severable and, in the event any of them will be held to be invalid by
any competent court, this Agreement will be interpreted as if such invalid
agreements or covenants were not contained herein. Should any court or other
legally constituted authority determine that for any such agreement or covenant
to be effective that it must be modified to limit its duration or scope, the
parties hereto will consider such agreement or covenant to be amended or
modified with respect to duration and scope so as to comply with the orders of
any such court or other legally constituted authority or to be enforceable under
the laws of the State of Washington, and as to all other portions of such
agreement or covenants they will remain in full force and effect as originally
written.

ARTICLE 9 – ARBITRATION

9.1    Arbitration and Equitable Relief. IN CONSIDERATION OF EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY, ITS PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED
DISPUTES, AND EMPLOYEE’S RECEIPT OF THE COMPENSATION, PAY RAISES, AND OTHER
BENEFITS PAID TO EMPLOYEE BY THE COMPANY, AT PRESENT AND IN THE FUTURE, EMPLOYEE
AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES WITH ANYONE
(INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER, OR
BENEFIT PLAN OF THE COMPANY, IN THEIR CAPACITY AS SUCH OR OTHERWISE), ARISING
OUT OF, RELATING TO, OR RESULTING FROMEMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR
THE TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH
OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION
PROVISIONS SET FORTH IN THE WASHINGTON UNIFORM ARBITRATION ACT (THE “ACT”), AND
PURSUANT TO WASHINGTON LAW, AND SHALL BE BROUGHT IN EMPLOYEE’S INDIVIDUAL
CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
REPRESENTATIVE PROCEEDING. THE FEDERAL ARBITRATION ACT SHALL CONTINUE TO APPLY
WITH FULL FORCE AND EFFECT NOTWITHSTANDING THE APPLICATION OF PROCEDURAL RULES
SET FORTH IN THE ACT. DISPUTES THAT EMPLOYEE AGREES TO ARBITRATE, AND THEREBY
AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER
LOCAL, STATE, OR

 

Zymeworks - Private & Confidential    Page 14 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION
ACT, THE SARBANES-OXLEY ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION
ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL
LEAVE ACT, ANY AND ALL CLAIMS UNDER THE REVISED CODE OF WASHINGTON OR ANY OTHER
WASHINGTON STATE LABOR LAW, CLAIMS OF HARASSMENT, DISCRIMINATION, AND WRONGFUL
TERMINATION, AND ANY STATUTORY OR COMMON LAW CLAIMS. NOTWITHSTANDING THE
FOREGOING, EMPLOYEE UNDERSTANDS THAT NOTHING IN THIS AGREEMENT CONSTITUTES A
WAIVER OF EMPLOYEE’S RIGHTS UNDER SECTION 7 OF THE NATIONAL LABOR RELATIONS ACT.
EMPLOYEE FURTHER UNDERSTAND THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY
DISPUTES THAT THE COMPANY MAY HAVE WITH EMPLOYEE.

9.2    Procedure. EMPLOYEE AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”), WHICH ARE
AVAILABLE AT http://www.jamsadr.com/rules-employment-arbitration/ AND FROM HUMAN
RESOURCES. EMPLOYEE AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE
ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR
SUMMARY JUDGMENT AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS,
APPLYING THE STANDARDS SET FORTH UNDER THE ACT AND WASHINGTON LAW. EMPLOYEE
AGREES THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS.
EMPLOYEE ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY
REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR SHALL AWARD
ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PROVIDED BY APPLICABLE
LAW. EMPLOYEE AGREES THAT THE DECREE OR AWARD RENDERED BY THE ARBITRATOR MAY BE
ENTERED AS A FINAL AND BINDING JUDGMENT IN ANY COURT HAVING JURISDICTION
THEREOF. EMPLOYEE UNDERSTANDS THAT THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE
OR HEARING FEES CHARGED BY THE ARBITRATOR OR JAMS EXCEPT THAT EMPLOYEE SHALL PAY
ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION THAT EMPLOYEE INITIATES, BUT
ONLY SO MUCH OF THE FILING FEES AS EMPLOYEE WOULD HAVE INSTEAD PAID HAD EMPLOYEE
FILED A COMPLAINT IN A COURT OF LAW. EMPLOYEE AGREES THAT THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH WASHINGTON LAW AND
THAT THE ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL WASHINGTON LAW TO ANY
DISPUTE OR CLAIM, WITHOUT REFERENCE TO RULES OF

 

Zymeworks - Private & Confidential    Page 15 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

CONFLICT OF LAW. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH WASHINGTON LAW,
WASHINGTON LAW SHALL TAKE PRECEDENCE. EMPLOYEE AGREES THAT ANY ARBITRATION UNDER
THIS AGREEMENT SHALL BE CONDUCTED IN KING COUNTY, WASHINGTON.

9.3    Remedy. EXCEPT AS PROVIDED BY THE ACT AND THIS AGREEMENT, ARBITRATION
SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE BETWEEN EMPLOYEE
AND THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE ACT AND THIS
AGREEMENT, NEITHER EMPLOYEE NOR THE COMPANY WILL BE PERMITTED TO PURSUE COURT
ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.

9.4    Administrative Relief. EMPLOYEE UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT EMPLOYEE FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE, OR
FEDERAL ADMINISTRATIVE BODY OR GOVERNMENT AGENCY THAT IS AUTHORIZED TO ENFORCE
OR ADMINISTER LAWS RELATED TO EMPLOYMENT, INCLUDING, BUT NOT LIMITED TO, THE
DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, THE NATIONAL LABOR RELATIONS BOARD, OR THE WORKERS’ COMPENSATION
BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE EMPLOYEE FROM PURSUING COURT
ACTION REGARDING ANY SUCH CLAIM, EXCEPT AS PERMITTED BY LAW.

9.5    Voluntary Nature of Agreement. EMPLOYEE ACKNOWLEDGES AND AGREE THAT
EMPLOYEE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR UNDUE
INFLUENCE BY THE COMPANY OR ANYONE ELSE. EMPLOYEE FURTHER ACKNOWLEDGE AND AGREES
THAT EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT AND THAT EMPLOYEE HAS ASKED ANY
QUESTIONS NEEDED FOR EMPLOYEE TO UNDERSTAND THE TERMS, CONSEQUENCES, AND BINDING
EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT EMPLOYEE IS
WAIVING EMPLOYEE’S RIGHT TO A JURY TRIAL. FINALLY, EMPLOYEE AGREES THAT EMPLOYEE
HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF EMPLOYEE’S
CHOICE BEFORE SIGNING THIS AGREEMENT.

ARTICLE 10 – GENERAL

10.1    Notices. Any notices to be given hereunder by either party to the other
party may be effected in writing, either by personal delivery or by mail if sent
certified, postage prepaid, with return receipt requested. Mailed notices will
be addressed to the parties at the address set out on the first page of this
Agreement, or as otherwise specified from time to time. Notice will be effective
upon delivery.

 

Zymeworks - Private & Confidential    Page 16 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

10.2    Independent Legal Advice. The Employee specifically confirms that he/she
has been advised to retain his/her own independent legal advice prior to
entering into this Agreement.

10.3    Construction. The parties acknowledge that each party and its respective
counsel have had the opportunity to independently review and negotiate the terms
and conditions of this Agreement, and that the normal rule of construction to
the effect that any ambiguities are to be construed against the drafting party
will not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

10.4    Assignment. The Employee cannot assign his/her interest in this
Agreement.

10.5    Benefit of Agreement. This Agreement will ensure to the benefit of and
be binding upon the respective heirs, executors, administrators, successors and
permitted assigns of the parties hereto.

10.6    Entire Agreement. The Appendices to this Agreement, together with the
terms and conditions contained within this Agreement constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and cancels and supersedes any prior employment agreements, understandings and
arrangements between the parties hereto with respect thereto. There are no
representations, warranties, terms, conditions, undertakings or collateral
agreements, express, implied or statutory, between the parties other than as
expressly set forth in this Agreement.

10.7    Amendments and Waivers. No amendment to this Agreement will be valid or
binding unless set forth in writing and duly executed by all of the parties
hereto. No waiver of any breach of any provision of this Agreement will be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, will be
limited to the specific breach waived.

10.8    Governing Law. This Agreement will be governed by and construed,
enforced and interpreted exclusively in accordance with the laws of the State of
Washington.

 

Zymeworks - Private & Confidential    Page 17 - 18



--------------------------------------------------------------------------------

LOGO [g829510g87p49.jpg]

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

ZYMEWORKS, INC. By:   /s/ Neil Klompas   Neil A. Klompas, CPA, CA   EVP Business
Operations and Chief Financial Officer

 

SIGNED, SEALED AND DELIVERED

by Employee:

   WITNESSED by:

/s/ Kathy O’Driscoll

  

/s/ Jennifer Delfino

Signature    Signature   

Jennifer Delfino

   Print Name

November 8, 2019

  

1385 West 8th Avenue, Vancouver, BC V6H 3V9

Date    Address   

Executive Assistant

   Occupation

 

Zymeworks - Private & Confidential    Page 18 - 18